DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is responsive to amendment filed on 5/3/2022.
Claims 1-20 are pending.
Response to Arguments
Applicant’s arguments with respect to the rejections previously made and the amended claims filed on 5/3/2022 have been fully considered. In view of the claim amendments, the rejections are being updated accordingly.

35 USC 103 Rejections
Applicant’s arguments--which are primary directed cited reference Sakaguchi fails to teach amended limitations of “obtaining an identifier corresponding to the given block layer request, the identifier uniquely identifying the given block layer request among a plurality of block layer requests that are received at the storage system and are still pending” recited in independent claims 1, 8 & 15-- have been fully considered
In response to the arguments, it is submitted that the amendment of “the identifier uniquely identifying the given block layer request among a plurality of block layer requests that are received at the storage system and are still pending” necessitated a different interpretation for claimed identifier than the interpretation of the previous office action.
	Also, it is submitted that the new limitation of “the identifier uniquely identifying the given block layer request among a plurality of block layer requests that are received at the storage system and are still pending” may be interpreted as nonfunctional descriptive material and is not functionally involved in the claimed steps because the limitation is directed indicates what the identifier describes, i.e. describing  that the given block layer request is among a plurality of received block layer requests, and the plurality of block layer requests are being pending.  
However, whether the given block layer request is among the plurality of requests, or whether the plurality of block layer requests is being pending or not have no impact on the functionality of the claims because none of the other requests in the plurality of block layer requests other than the given block layer request is being used in any of the steps being claimed. 
Only the given block layer request is being used in the claimed steps of obtaining, performing, updating re-transmitting. The obtaining, performing, updating re-transmitting steps would be performed the regardless of other block layer requests in the given block layer request. Hence, such nonfunctional descriptive material does not functionally relate to the steps in in the claims and such nonfunctional descriptive material does not patentably distinguish the claimed invention.
In addition, it is submitted that the  amended limitations of “obtaining an identifier corresponding to the given block layer request, the identifier uniquely identifying the given block layer request among a plurality of block layer requests that are received at the storage system and are still pending” are properly addressed by Sakaguchi at least based on  obtaining an identifier of a storage device (e.g. storage device 0) that corresponding to the given block layer request that involves allocating files to be stored in the storage device, and the request is one of the plurality of requests received and to be processed by the NIS server representing the claimed first server at least in view of the accesses from the clients  ([0037, [0044], [0063], Fig 6-12).
Hence, at least for those reasons, it is submitted that the cited amended limitations are properly addressed; see rejections below for detail. 
Furthermore, it is submitted that all limitations in claims--including those not specifically addressed in the Applicant’s remarks--are properly addressed. The reason is set forth in the rejections; see below for detail.

Specification
The amendment to the specification filed on 5/3/2022 has been acknowledged and entered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Dependent claims 4, 11 and 18 are depending from claims 1, 8 and 15 respectively. Claims 4, 11 and 18 each recites amended limitation of “wherein the identifier uniquely identifies the given block layer request among all block layer requests that are received at the storage system and are still pending”.
The cited limitation is similar to the amended limitation of “the identifier uniquely identifying the given block layer request among a plurality of block layer requests that are received at the storage system and are still pending” recites in claims 1, 8 and 15 respectively because all claims are directed to recite the identifier being used to identify the given block layer request among a plurality of block layer requests that are received at the storage system and are still pending, since all block layer requests in the dependent claims are also directed to a plurality of block layer requests with similar features as the plurality of block layer requests recited in the independent claims, i.e. all being  received at the storage system and are still pending. 
Hence, each of claims 4, 11 and 18 is being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchi et al. (Pub No. US 20050027718, hereinafter Sakaguchi) in view of Hirstius et al (Pub No. US 2004/0064429, hereinafter Hirstius.
Sakaguchi and Hirstius are cited in the previous office action.

With respect to claim 1, Sakaguchi discloses a method for use in a storage system, the method comprising: 
receiving, at a first server in the storage system, a given block layer request for reservation of a storage resource, the given block layer request being received from a second machine in the storage system ([0045-0046], [0048], [0065-0068], Fig 2-4: receive a allocation request that corresponds to given block layer request at the NIS server that represents a 1st server from a 2nd machine, e.g. storage device 0, via user request); 
obtaining, by the first server, an identifier corresponding to the given block layer request ([0030], [0037-0045], [0048-0049], [0066],Fig 1-4: obtain an identifier, such as and not limited to the identifier of the storage device—e.g. storage device 0-- that correspond to the request), the identifier uniquely identifying the given block layer request among a plurality of block layer requests that are received at the storage system and are still pending ([0037], [0044], [0049-0059], [0063],[0068-0070], [0073-0086], Fig 6-12: the identifier, such as identifier of the storage device, identifies its respective request that correspond to the given block layer request among a plurality of requests that are received and pending, such as and not limited to the pending requests from other storage devices and/or clients as shown in Fig 9); 
performing a search of a database to detect whether the given block layer request has been completed, the search being performed by the first server, the search being performed based on the identifier corresponding to the given block layer request ([0039], [004-0050], [0058-0061 [0070], [0086],Fig 1-5: search a database, such as GUID allocation database, to detect whether the request has been completed, by the NIS sever with respect to the GUID block based on the identifier, in order to properly process the request and provide notification accordingly); 
when the database indicates that the given block layer request has not been completed: completing the given block layer request, updating the database to indicate that the given block layer request has been completed, transmitting, to the second machine, a notification that the given block layer request is completed ([0046], [00050-0054], [0058-0059],  [0068-0070], [0089], Fig 4 & 9: complete the request by storing the file in the in a storage, and updating the GUID allocation database and transmitting notification, such as via broadcasting to indicate that request is completed); and
when the database indicates that given block layer request has been completed, re-transmitting, to the second machine, a notification that the given block layer request is completed ([0053], [0056], 0054], [0089], Fig 4 & 9: transmitting notification, such as via broadcasting, to indicate completion of the request when the GUID allocation database is updated to indicate request completion).
Sakaguchi does not explicitly disclose the second machine is a second server as claimed. 
However, Hirstius discloses receiving, at a first server in the storage system, a given block layer request being received from a second server in the storage system ([0027], [0033], Fig 1: receive a request at a 1st server representing by the central server 16 from a 2nd server, such as server of the local repository 14, when an user make a request via local repository 14).
Since both Sakaguchi and Hirstius are from the same field of endeavor because both are directed to processing request in a storage system, which is in the same field of endeavor as the claimed invention, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify and combine the teachings Sakaguchi and Hirstius to incorporate a server of Hirstius into Sakaguchi for use in a storage system as claimed.  The motivation to combine is to efficiently managing data in a distributed network (Sakaguchi, [0080]; Hirstius, [0001]).   
With respect to claim 8, Sakaguchi discloses a system (Abstract) comprising: 
a memory ([0029-0036], Fig 1: such as and not limited to a memory of the NIS server); and 
at least one processor operatively coupled to the memory ([0029-0036], Fig 1: such as and not limited to a processor of the NIS server), the at least one processor being configured to perform the operations of: 
receiving a given block layer request for reservation of a storage resource, the given block layer request being received from a machine in a storage system ([0045-0046], [0048], [0065-0068], Fig 2-4: receive an allocation request that corresponds to given block layer request from a machine, e.g. storage device 0, via user request);  
obtaining an identifier corresponding to the given block layer request ([0030], [0037-0045], [0048-0049], [0066],Fig 1-4: obtain an identifier, such as and not limited to the identifier of the storage device—e.g. storage device 0-- that correspond to the request), the identifier uniquely identifying the given block layer request among a plurality of block layer requests that are received at the storage system and are still pending ([0037], [0044], [0049-0059], [0063], [0068-0070], [0073-0086], Fig 6-12: the identifier, such as identifier of the storage device, identifies its respective request that correspond to the given block layer request among a plurality of requests that are received and pending, such as and not limited to the pending requests from other storage devices and/or clients as shown in Fig 9); 
performing a search of a database to detect whether the given block layer request has been completed, the search being performed based on the identifier corresponding to the given block layer request ([0039], [004-0050], [0058-0061 [0070], [0086],Fig 1-5: search a database, such as GUID allocation database, to detect whether the request has been completed, by the NIS sever with respect to the GUID block based on the identifier, in order to properly process the request and provide notification accordingly); 
when the database indicates that the given block layer request has not been completed:  completing the given block layer request, updating the database to indicate that the given block layer request has been completed, and transmitting, to the machine, a notification that the given block layer request is completed ([0046], [0050-0054], [0058-0059],  [0068-0070], [0089], Fig 4 & 9: complete the request by storing the file in the in a storage, and updating the GUID allocation database and transmitting notification, such as via broadcasting to indicate that request is completed); and 
when the database indicates that given block layer request has been completed, re-transmitting, to the machine, a notification that the given block layer request is completed ([0053], [0056], 0054], [0089], Fig 4 & 9: transmitting notification, such as via broadcasting, to indicate completion of the request when the GUID allocation database is updated to indicate request completion).
Sakaguchi does not explicitly disclose the second machine is a server as claimed. 
However, Hirstius discloses receiving a given block layer request for reservation of a storage resource from a server in a storage system ([0027], [0033], Fig 1: receive a request at a 1st server representing by the central server 16 from a 2nd server, such as server of the local repository 14, when an user make a request via local repository 14).
Since both Sakaguchi and Hirstius are from the same field of endeavor because both are directed to processing request in a storage system, which is in the same field of endeavor as the claimed invention, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify and combine the teachings Sakaguchi and Hirstius to incorporate a server of Hirstius into Sakaguchi for use in a storage system as claimed.  The motivation to combine is to efficiently managing data in a distributed network (Sakaguchi, [0080]; Hirstius, [0001]).   

With respect to claim 15, Sakaguchi discloses a non-transitory computer-readable storage medium that is configured to store one or more processor-executable instructions (Abstract, [0029-0036], Fig 1), which, when executed by at least one processor, cause the at least one processor to perform the operations of: 
receiving a given block layer request for reservation of a storage resource, the given block layer request being received from a machine in a storage system ([0045-0046], [0048], [0065-0068], Fig 2-4: receive an allocation request that corresponds to given block layer request from a machine, e.g. storage device 0, via user request);  
obtaining an identifier corresponding to the given block layer request ([0030], [0037-0045], [0048-0049], [0066],Fig 1-4: obtain an identifier, such as and not limited to the identifier of the storage device—e.g. storage device 0-- that correspond to the request), the identifier uniquely identifying the given block layer request among a plurality of block layer requests that are received at the storage system and are still pending ([0037, [0044], [0049-0059], [0063],[0068-0070], [0073-0086], Fig 6-12: the identifier, such as identifier of the storage device, identifies its respective request that correspond to the given block layer request among a plurality of requests that are received and pending, such as and not limited to the pending requests from other storage devices and/or clients as shown in Fig 9); 
performing a search of a database to detect whether the given block layer request has been completed, the search being performed based on the identifier corresponding to the given block layer request ([0039], [004-0050], [0058-0061 [0070], [0086],Fig 1-5: search a database, such as GUID allocation database, to detect whether the request has been completed, by the NIS sever with respect to the GUID block based on the identifier, in order to properly process the request and provide notification accordingly); 
when the database indicates that the given block layer request has not been completed: completing the given block layer request, updating the database to indicate that the given block layer request has been completed, and transmitting, to the machine, a notification that the given block layer request is completed ([0046], [0050-0054], [0058-0059],  [0068-0070], [0089], Fig 4 & 9: complete the request by storing the file in the in a storage, and updating the GUID allocation database and transmitting notification, such as via broadcasting to indicate that request is completed); and 
when the database indicates that given block layer request has been completed, re-transmitting, to the machine, a notification that the given block layer request is completed ([0053], [0056], 0054], [0089], Fig 4 & 9:  transmitting notification, such as via broadcasting, to indicate completion of the request when the GUID allocation database is updated to indicate request completion).
Sakaguchi does not explicitly disclose the second machine is a server as claimed. 
However, Hirstius discloses receiving a given block layer request for reservation of a storage resource from a server in a storage system ([0027], [0033], Fig 1: receive a request at a 1st server representing by the central server 16 from a 2nd server, such as server of the local repository 14, when an user make a request via local repository 14).
Since both Sakaguchi and Hirstius are from the same field of endeavor because both are directed to processing request in a storage system, which is in the same field of endeavor as the claimed invention, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify and combine the teachings Sakaguchi and Hirstius to incorporate a server of Hirstius into Sakaguchi for use in a storage system as claimed.  The motivation to combine is to efficiently managing data in a distributed network (Sakaguchi, [0080]; Hirstius, [0001]).   

With respect to claims 2, 9 and 16, the combined teachings of Sakaguchi and Hirstius further disclose wherein: the database includes a plurality of entries, each entry in the plurality is associated with a respective block layer request for reservation of the storage resource, and each entry in the plurality includes: (i) a respective identifier that is associated with the entry's respective block layer request, and (ii) an indication of a completion status of the entry's respective block layer request (Sakaguchi,[0044], [0052-0053], Fig 2 & 5; Hirstius, [0024-0025], Fig 1: the database includes a plurality of entries, each is associated with a request, e.g. each GUID entry in Sakaguchi is created with respect to a request, and each entry includes a respective GUID block identifier and indication of completion in view of the storage device #1. Similarly each entry in Hirstius include identifier and status indicating status of the request, and both identifier and indication are merely data not are not necessary impacting the steps being claimed).
   
With respect to claims 3, 10 and 17 the combined teachings of Sakaguchi and Hirstius further disclose wherein: the given block layer request includes given block layer request data and the identifier (Sakaguchi,[0044-0046], Fig 1-4; Hirstius, [0025], [0033],Fig 1:the request includes a given layer request data, which is merely data, such a file, and the identifier represented by GUID block identifier in Sakaguchi, or data and identifier as shown in the table(s) in Hirstius), 
the given block layer request data is received at the second server from a host device, and the identifier is generated by the second server before the given block layer request is transmitted by the second server (Sakaguchi,[0029-0034], [0070], Fig 2 & 5; Hirstius, [0025-0028], [0033], Fig 1: receive request from a host device, such as a client device, and the identifier, which is merely a type of data is being generated by the server, such as storage device in Sakaguchi, or server of local repository in Hirstius)
With respect to claims 4, 11 and 18, the combined teachings of Sakaguchi and Hirstius further disclose wherein the identifier uniquely identifies the given block layer request among all block layer requests that are received at the storage system and are still pending (Sakaguchi, [0037, [0044], [0049-0059], [0068-0070], [0073-0086], Fig 6-12; Hirstius, [035], [0041], Fig 1: the identifier, such as identifier of the storage device, identifies its respective request that correspond to the given block layer request among a plurality of requests that are received and pending, such as and not limited to the pending requests from other storage devices and/or clients as shown in Fig 9 of Sakaguchi, or as shown in Fig 1 of Hirstius).
With respect to claims 5, 12 and 19, the combined teachings of Sakaguchi and Hirstius further disclose wherein the given block layer request includes a Small Computer System interface (SCSI) persistent reserve command (Sakaguchi,[0052-0056, Fig 1; Hirstius, [0028-0029]: SCSI command).

With respect to claims 6, 13 and 20, the combined teachings of Sakaguchi and Hirstius further wherein the database is configured to identify a plurality of block-layer requests to reserve the storage resource, the plurality of block-layer requests including at least one of: (i) a request that has been completed, and (ii) a request that is pending (Sakaguchi,[0044], [0052-0053], Fig 2 & 5; Hirstius, [0024-0025], Fig 1: the database identifies request and the requests includes completed and pending).
With respect to claims 7 and 14, the combined teachings of Sakaguchi and Hirstius further wherein the storage resource includes at least one of a solid-state drive (SSD), a non-volatile random-access memory (nvRAM), or a hard disk (HD) (Sakaguchi,[0030-0039], Fig 1-2; Hirstius, [0026-0028], Fig 1: SSD and RAM are included in the system).

Examiner Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Owyang whose telephone number is (571)270-1254. The examiner can normally be reached Monday-Friday, 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED EHICHIOYA can be reached on (571)272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHELLE N OWYANG/Primary Examiner, Art Unit 2168